Citation Nr: 0534236	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  00-17 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to service connection for a larynx disorder, 
to include as secondary to service-connected migraine 
headaches and as due to exposure to mustard gas.

2.  Entitlement to service connection for a sinus disorder, 
to include as secondary to service-connected migraine 
headaches and as due to exposure to mustard gas.

3.  Entitlement to service connection for a dental disorder, 
to include as secondary to service-connected migraine 
headaches and as due to exposure to mustard gas.

4.  Entitlement to an increased evaluation for migraine 
headaches, currently assigned a 50 percent disability 
evaluation.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).



REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which denied the benefits sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in January 2004, 
and that development was completed by the Appeals Management 
Center.  The case has since been returned for the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have a larynx 
disorder that is causally or etiologically related to her 
military service, to include exposure to mustard gas, or to a 
service-connected disability.

3.  The veteran has not been shown to currently have a sinus 
disorder that is causally or etiologically related to her 
military service, to include exposure to mustard gas, or to a 
service-connected disability.

4.  The veteran has not been shown to currently have a dental 
disorder that is causally or etiologically related to her 
military service, to include exposure to mustard gas, or to a 
service-connected disability.

5.  The veteran is already in receipt of the maximum 
schedular rating allowable for migraine headaches, and the 
disability has not been shown to present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards. 

6.  The veteran's sole service-connected disability, migraine 
headaches, is evaluated as 50 percent disabling and has not 
been shown to render her unemployable.


CONCLUSIONS OF LAW

1.  A larynx disorder was not incurred in service, may not be 
presumed to have been so incurred, and is not proximately due 
to or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.316 (2005). 

2.  A sinus disorder was not incurred in service, may not be 
presumed to have been so incurred, and is not proximately due 
to or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.316 (2005). 

3.  A dental disorder was not incurred in service, may not be 
presumed to have been so incurred, and is not proximately due 
to or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.316 (2005). 

4.  The criteria for an evaluation in excess of 50 percent 
for migraine headaches have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2005).

5.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   In this case, the RO did not provide the veteran 
with notice of the VCAA before the initial adjudication in 
this case.  However, the RO did provide the veteran with 
letters in May 2001, February 2004, and June 2004, which meet 
the notification requirements of the VCAA, prior to 
readjudicating her claims in supplemental statements of the 
case (SSOC).  Therefore, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error. 

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claims, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the claims for 
service connection, an increased evaluation, and TDIU were 
readjudicated in SSOCs.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of her claims and to respond to VA notices, and she has taken 
full advantage of these opportunities, submitting evidence 
and numerous pages of argument over the years in support of 
her claims and testifying at a May 2003 hearing before the 
Board.  Viewed in context, the furnishing of the VCAA notice 
after the decision that led to the appeal did not compromise 
"the essential fairness of the [adjudication]."  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005).  The 
veteran has had a "meaningful opportunity to participate 
effectively" in the processing of her claims.  Id., at 120-
21.  Therefore, with respect to the timing requirement for 
the VCAA notice, the Board concludes that to decide this 
appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the May 2001, 
February 2004, and June 2004 VCAA letters about the 
information and evidence that is necessary to substantiate 
the claims for service connection, an increased evaluation, 
and TDIU.  Specifically, the May 2001 and June 2004 letters 
stated that the evidence must show that the veteran had an 
injury in military service or a disease that began in, or was 
made worse during military service, or that there was an 
event in service that caused injury or disease; that she has 
a current physical or mental disability; and, that there is a 
relationship between her current disability and an injury, 
disease, or event in military service.  The February 2004 
letter also indicated that the evidence must show two things 
to establish service connection for a disability that is 
caused by a service-connected disability.  In particular, it 
was noted that there must be evidence of the veteran's 
claimed physical or mental disorder and of a relationship 
between the claimed disorder and a service-connected 
disorder.  The February 2004 letter further informed the 
veteran of the evidentiary requirements necessary to 
establish entitlement for service connection for a disability 
due to exposure to mustard gas.  

The February 2004 letter also stated that, "To establish 
entitlement to an increased evaluation for your service-
connected disability, the evidence must show that your 
service-connected condition has gotten worse."  
Additionally, the August 2000 Statement of the Case (SOC) and 
the November 2001 SSOC provided the veteran with the 
schedular criteria used to evaluate her service-connected 
migraine headaches, namely Diagnostic Code 8100.

Further, the February 2004 and June 2004 letters informed the 
veteran that she may be entitled to compensation at the 100 
percent rate if she was unable to secure and maintain a 
substantially gainful occupation solely due to her service-
connected disabilities.  In particular, the letters notified 
her that she must have one service-connected disability 
ratable at 60 percent or more or two or more service-
connected disabilities with at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined disability rating to 70 percent or more.  

Additionally, the August 2000 SOC and the November 2001, 
September 2002, and March SSOCs notified the veteran of the 
reasons for the denial of her application and, in so doing, 
informed her of the evidence that was needed to substantiate 
her claims for service connection, an increased evaluation, 
and TDIU.

In addition, the RO notified the veteran in the May 2001, 
February 2004, and June 2004 letters about the information 
and evidence that VA will seek to provide.  In particular, 
the May 2001, February 2004, and June 2004 letters indicated 
that reasonable efforts would be made to help her obtain 
evidence necessary to support her claims and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on her claims. 

The RO also informed the appellant about the information and 
evidence she was expected to provide.  Specifically, the 
February 2004 and June 2004 letters notified the appellant 
that she must provide enough information about her records so 
that they could be requested from the agency or person that 
has them.  The May 2001, February 2004, and June 2004 letters 
also requested that she complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs.  In 
addition, the February 2004 and June 2004 letters informed 
the veteran that it was her responsibility to ensure that VA 
received all of the requested records that are not in the 
possession of a Federal department or agency.

Although the VCAA notice letters that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
her claims.  In this regard, the RO has informed the 
appellant in the rating decision, SOC, and SSOCs of the 
reasons for the denial of her claims and, in so doing, 
informed her of the evidence that was needed to substantiate 
those claims.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  All available service medical 
records and VA and private medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claims, as were her records from the Social Security 
Administration.  In addition, the veteran was provided VA 
examinations in April 1998, October 1998, October 1999, 
November 1999, July 2001, March 2004, and February 2005.  

The Board does acknowledge that the veteran's service medical 
records are incomplete; however, in accordance with the VCAA 
and implementing regulations, the RO continued its efforts to 
obtain all relevant medical records until it was reasonably 
certain that such records did not exist or that further 
efforts to obtain those records would be futile.  In this 
regard, the RO requested the veteran's dental records in 
January 1983 and again in March 1983, but responses to both 
inquiries indicated that the dental records could not be 
reconstructed.  Additionally, in June 2004, the RO requested 
all of the veteran's service medical and personnel records, 
to include dental records, and also asked for verification of 
the veteran's exposure to mustard gas and/or lewisite.  A 
response was received in July 2004, which indicated that the 
veteran's records were presumed destroyed by the fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri in 1973.  It was also noted that there were no 
Surgeon General Office (SGO) records, nor was there any 
evidence of exposure to chemical agents available.  As such, 
the Board finds that the VA has done everything reasonably 
possible to assist the veteran in obtaining her complete 
service medical records.  The veteran and her representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  Thus, the 
Board finds that there is no indication that there is 
additional available evidence to substantiate the veteran's 
claims that has not been obtained and associated with the 
claims folder.  

VA has also assisted the veteran and her representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

I.  Service Connection

The veteran contends that she is entitled to service 
connection for a larynx disorder, a sinus disorder, and a 
dental disorder.  More specifically, she claims that she 
currently has a larynx disorder, a sinus disorder, and a 
dental disorder that were due to her service-connected 
migraine headaches.  She has also argued that these disorders 
are related to her exposure to mustard gas.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may also be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

VA regulations also provide that service connection may be 
established for the development of certain conditions when 
there was exposure to specified vesicant agents during active 
military service. When there was full-body exposure to 
nitrogen or sulfur mustard gas during active service the 
listed conditions are chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung (except mesothelioma) cancer and 
squamous cell carcinoma of the skin. When there was full- 
body exposure to nitrogen or sulfur mustard or Lewisite 
during active service the listed conditions are chronic 
laryngitis, chronic bronchitis, chronic emphysema, chronic 
asthma or chronic obstructive pulmonary disease. When there 
was full-body exposure to nitrogen mustard during active 
service the listed condition is acute nonlymphocytic 
leukemia. Service connection may not be established for any 
of these conditions if the claimed condition is due to the 
veteran's own willful misconduct or if there is affirmative 
evidence that establishes a nonservice-related condition or 
event as the cause of the claimed condition.  38 C.F.R. § 
3.316.

A.  Larynx Disorder

Available service medical records indicate that the veteran 
was provided a discharge examination in October 1955 during 
which no clinical abnormalities of the head, neck, mouth, or 
throat were noted.  

The veteran was provided VA examinations in August 1981 and 
June 1983.  Both examinations found her head, neck, mouth, 
and throat to be within normal limits.

The veteran was afforded a VA examination in April 1994 at 
which time her complaints included problems with her voice 
and speech, and she indicated that she had difficulty 
talking.

VA medical records dated from February 1994 to June 1999 
document the veteran's treatment for various disorders, 
including dysphonia.  The veteran sought treatment for a 
shaky voice in February and March 1994.  She reported having 
a chronic sore throat as well as difficulty with her speech 
and voice, and she indicated that she first noticed vocal 
changes seven years earlier following a severe cold and 
laryngitis.  It was also noted in April 1995 that she had had 
spastic dysphonia for over five years.

The veteran was provided a VA general medical examination in 
April 1994 during which her head, neck, mouth, and throat 
were noted to be essentially normal.

VA medical records dated from November 1995 to June 1997 
document the veteran's complaints and treatment for 
dysphonia.  In January 1996, it was noted that her dysphonia 
began two years earlier, and in May 1997, she reported that 
her speech difficulties started ten years earlier.  

VA medical records dated from February 1996 to January 2000 
document the veteran's treatment for various disorders, 
including dysphonia.  In September 1999, it was noted that 
she had been diagnosed with spastic dysphonia two years 
earlier.

VA medical records dated from January 1996 to June 2001 
document the veteran's treatment for dysphonia.  It was noted 
in January 1996 that the disorder had begun two years 
earlier, and in September 1999, the veteran stated that she 
started having problems with her voice 10 years earlier.  

The veteran was provided a VA examination in October 1998 at 
which time it was noted that she had had dysphonia for 10 
years and that her speech was very erratic in character.

The veteran was also afforded a VA examination in October 
1999 during which it was noted that she had developed a 
severe dysphonia approximately ten years earlier.  Following 
a physical examination, she was diagnosed with adductor 
spastic dysphonia.  

The veteran was provided another VA examination in November 
1999 during which she was diagnosed with both spasmodic 
dysphonia and classic migraine headaches.  The examiner 
commented that these two disorders were unrelated.  In this 
regard, he stated that the vocal tremor occurred on a 
continuous basis and that the migraine attacks were episodic.  
As such, he opined that the vocal tremor was in no way 
related to the history of migraine. 

VA medical records dated from June 2001 to August 2002 
document the veteran's treatment for dysphonia.

The veteran was provided a VA general medical examination in 
July 2001, which diagnosed her with dysphonia.

VA medical records dated in November 2002 indicate that the 
veteran was diagnosed with severe spasmodic dysphonia.

Private medical records dated in May 2003 document the 
veteran as having difficulty with her speech.  It was noted 
that she had served as a radio operator in a truck during her 
period of service and that on one occasion she was within ten 
feet of where a bomb landed.  The actual contents of the bomb 
were unknown, but there were concerns as to whether mustard 
gas was involved.  The veteran reported having a sore throat 
immediately following the impact of the bomb and noted that 
she currently had problems with hoarseness involving her 
voice that began many years earlier as well as problems with 
swallowing.  She also indicated that she had increasing 
problems with her speech and that her voice quivered when she 
talked.  The veteran was not aware of any tremors involving 
her head, arms, or legs, and she denied experiencing any 
trauma other than the one she described in service.  
Following an examination, the treating physician assessed the 
veteran as having vocal tremor/dystonia and a mild head 
tremor, which was believed to be posttraumatic in nature and 
caused by the bombing incident.  

VA medical records dated from April 2003 to January 2005 
document the veteran's treatment for various disorders, 
including dysphonia. 

The veteran's daughter submitted a lay statement in May 2003 
in which she recalled the veteran having a constant hoarse 
voice that was now shaky and unintelligible.  She indicated 
that she usually spoke for the veteran, as people could not 
understand her.

In her May 2003 hearing before the Board, the veteran 
indicated that she had been in close proximity to a bomb 
during her period of service and noted that she immediately 
had problems with her speech following that incident.  She 
noted that there had been some speculation as to whether 
there was mustard gas in the bomb. 

The veteran was provided a VA general medical examination in 
March 2004 during which it was noted that she was diagnosed 
with dysphonia in 1997 and that she had had different 
modalities of therapy.   

The veteran was afforded a VA examination in April 2004 at 
which time she reported being in close proximity to a bomb 
during her period of service.  She claimed that she had had 
hoarseness of the voice since that accident and that it had 
worsened during the previous 20 years.  Following a physical 
examination, the veteran was diagnosed her with dysphonia 
that was possibly spastic.  The examiner did not believe that 
her current disorder was connected to her accident in 
service, unless there was mustard gas in the bomb that caused 
some neurological problems.  He also noted that the laryngeal 
examination was normal in that there was no erythema, edema, 
or growth.  The movement of the cords was also normal.

In February 2005, a VA examiner submitted an addendum to an 
earlier examination report in which he elaborated as to the 
etiology of the veteran's dysphonia.  In particular, he 
stated that the veteran's migraine headaches were less than 
likely the cause of her dysphonia and that there was no 
clinical evidence or literature to connect the migraine 
headaches to her dysphonia.  He also commented that it was 
not likely that that her recurrent vomiting was the cause of 
her spastic dysphonia.

 A private physician submitted a letter in May 2005 in which 
she opined that the veteran's vocal tremor and dystonia were 
posttraumatic in nature and due to the injury sustained while 
in combat in 1953 during which a bomb containing an unknown 
substance was dropped near her vehicle.  

The veteran's former husband submitted a lay statement in May 
2005 in which he indicated that he had visited the veteran at 
Elgin Air Force Base in 1953 and witnessed several Italian 
pilots making practice bombing runs at the base.  He noted 
that both dummy and live ammunition was used in the bombs and 
indicated that he saw smoke and debris rise to the level of 
the tower in which the veteran was working when the live 
rounds were dropped from the planes.  He further related that 
it was an open tower with no windows or enclosure for 
protection and stated that he saw debris and contaminants 
enter the veteran's tower.  He also indicated that the 
veteran had complained of symptoms from the bombs since that 
time. 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a larynx 
disorder.  The appeal must be decided on the evidence of 
record, and as indicated above, the veteran's service medical 
records are incomplete.  Because the veteran's complete 
service medical records are unavailable for review, the Board 
must base its decision on other available evidence.  

At the outset, the Board notes that service connection cannot 
be granted on the basis of exposure to mustard gas.  Even 
assuming for the sake of argument that the veteran was 
exposed to mustard gas during her military service, the Board 
notes dysphonia is not one of the conditions indicated in the 
governing regulation for which service connection may be 
granted based on exposure to mustard gas. 38 C.F.R. § 3.316.  
In fact, laryngeal cancer is the only larynx disorder for 
which service connection may granted as being due to mustard 
gas exposure, and the veteran has not been shown to have 
laryngeal cancer.

In addition, available service medical records indicate that 
the veteran did not have any clinical abnormalities of the 
head, neck, mouth, or throat at the time of her October 1955 
discharge examination.  The record also shows that the 
veteran did not complain of or seek treatment for a larynx 
disorder immediately following her period of service.  In 
fact, the medical evidence of record does not show any 
complaints, treatment, or diagnosis for many decades 
following her separation.  Thus, the evidence of record does 
not establish that a larynx disorder manifested during the 
veteran's military service or within close proximity thereto.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a 
larynx disorder, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
a larynx disorder is itself evidence which tends to show that 
a larynx disorder did not have its onset in service or for 
many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence establishing that a 
larynx disorder manifested during service or within close 
proximity thereto, no physician has linked any current 
disorder to any disease or injury that occurred during active 
service other than her alleged exposure to mustard gas.  The 
record shows that there were no complaints, treatment, or 
diagnosis of a larynx disorder for many decades following the 
veteran's separation from service.  Nor is there is any 
competent evidence of record, medical or otherwise, which 
links any current disorder to a disease or injury in service 
other than mustard gas exposure.  Therefore, service 
connection for a larynx disorder may not be granted on a 
direct or presumptive basis.

As to the veteran's claim that her current larynx disorder is 
related to her service-connected migraine headaches, the 
Board also finds that the medical evidence of record does not 
support this contention.  In this regard, the November 1999 
VA examiner commented that the veteran's spasmodic dysphonia 
and classic migraine headaches were unrelated.  In 
particular, he stated that the vocal tremor occurred on a 
continuous basis and that the migraine attacks were episodic.  
As such, he opined that the vocal tremor was in no way 
related to the history of migraine.  In addition, the 
February 2005 VA examiner indicated that the veteran's 
migraine headaches were less than likely the cause of her 
dysphonia and noted that there was no clinical evidence or 
literature to connect the migraine headaches to her 
dysphonia.  He also commented that it was not likely that 
that her recurrent vomiting was the cause of her spastic 
dysphonia.   Accordingly, service connection cannot be 
granted on a secondary basis.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a larynx disorder.

B.  Sinus Disorder

Available service medical records indicate that the veteran 
was provided a discharge examination in October 1955 at which 
time a clinical evaluation found her sinuses to be normal.

VA medical records dated in May 1981 diagnosed the veteran 
with sinus headaches.

The veteran was afforded a VA examination in August 1981 
during which her sinuses were noted as being within normal 
limits.

Private medical records dated from January 1983 to February 
1983 indicate that the veteran was hospitalized and that her 
final diagnoses included chronic ethmoid sinusitis.

Private medical records dated in April 1983 document the 
veteran as having been diagnosed with chronic ethmoid 
sinusitis.

The veteran was provided a VA examination in June 1983 at 
which time her sinuses were normal.

The veteran was also afforded a VA general medical 
examination in April 1994, which found her sinuses to be 
essentially normal.

Private medical records dated in October 1999 indicate that a 
sinus series had revealed some mucoperiosteal thickening 
within the maxillary sinuses bilaterally.  The infra-orbital 
rims were normal, and the ethmoid and frontal air cells were 
unremarkable.  The sella was of a normal size.  

The veteran was afforded a VA examination in October 1999 
during which it was noted that there was no chronic sinusitis 
or sinus tenderness.

The veteran was provided a VA general medical examination in 
July 2001, which found her sinuses to be unremarkable.

In her May 2003 hearing before the Board, the veteran 
indicated that she had been in close proximity to a bomb 
during her period of service, which she believed may have 
contained mustard gas although it had not been verified.  She 
claimed that her sinus disorder was related to her exposure 
to such a substance.

The veteran was afforded a VA examination in April 2004 
during which she indicated that a bomb went off approximately 
20 yards away from her during her period of service, which 
she believed contained mustard gas.  She stated that she had 
had frontal maxillary sinus tenderness and possible infection 
with a history of epistaxis since that incident.  She 
reported snoring at night and being a mouth breather due to 
poor nasal breathing.  There was no purulent discharge, but 
there was some shortness of breath at rest and on exertion.  
She also had frontal maxillary ethmoid sinus pain and 
headache, but there was no history of allergic attacks.  It 
was also noted that the veteran had been hospitalized twice 
in the mid 1980s for sinus headaches.  Following a physical 
examination and diagnostic tests, she was diagnosed with 
chronic sinus disease.  The examiner commented that her 
disease may have originated from the bomb incident in 
service, if the bomb did contain mustard gas.  

In February 2005, a VA examiner submitted an addendum to an 
earlier examination report in which he elaborated as to the 
etiology of the veteran's sinus disorder.  In particular, he 
stated that if debris caused an allergic or sensitivity 
reaction in the membrane around the ostia or opening of the 
sinuses and closed off the membranes, it could result in 
impaired drainage in the sinuses and chronic sinusitis over 
the long-term.  He also noted that mustard gas could cause 
some swelling of the tissues in the nose.  The examiner 
stated that he believed that inhalation of dust and debris 
was more likely than a deviated septum and 80 percent 
obstruction of nasal passages to be the cause of chronic 
sinus disease because the obstruction of nasal passages do 
not comment on the obstruction or blockage of the ostia or 
opening of the sinuses, which would be the direct cause of 
chronic sinus disease.  Nevertheless, the examiner commented 
that based on a CAT scan and the veteran's history of 
migraine headaches, he could not state that the veteran's 
headaches were sinus headaches rather than migraine headaches 
without resorting speculation.   In addition, the examiner 
opined that the veteran's migraine headaches were less than 
likely the cause of a sinus condition.  There was no 
connection between migraine headaches and a sinus condition, 
especially since this was very mild on the CAT scan.  He 
further stated that it was not likely that the veteran's 
recurrent vomiting was the cause of her chronic sinus 
disease. 

A private physician submitted a statement in May 2005 in 
which she opined that the veteran's chronic vomiting and 
nausea associated with her headaches were a major 
contributing factor to her sinus problems.

The veteran's ex-husband submitted a lay statement in May 
2005 in which he indicated that he had visited the veteran at 
Elgin Air Force Base in 1953 and witnessed several Italian 
pilots making practice bombing runs at the base.  He noted 
that both dummy and live ammunition was used in the bombs and 
that he saw smoke and debris rise to the level of the tower 
in which the veteran was working when live rounds were 
dropped from the planes.  He further related that it was an 
open tower with no windows or enclosure for protection and 
stated that he saw debris and contaminants enter the 
veteran's tower.  He also indicated that the veteran had 
complained of symptoms from the bombs since that time. 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a sinus 
disorder.  The appeal must be decided on the evidence of 
record, and as previously noted, the veteran's service 
medical records are incomplete.  Because the veteran's 
complete service medical records are unavailable for review, 
the Board must base its decision on other available evidence.  

At the outset, the Board notes that service connection cannot 
be granted on the basis of exposure to mustard gas.  Even 
assuming for the sake of argument that the veteran was 
exposed to mustard gas during her military service, the Board 
notes that a sinus disorder is not one of the conditions 
listed in the governing regulation for which service 
connection may be granted based on exposure to mustard gas.  
38 C.F.R. § 3.316.  

In addition, available service medical records indicate that 
the veteran's sinuses were found to be normal during her 
October 1955 discharge examination.  The record also shows 
that the veteran did not complain of or seek treatment for a 
sinus disorder immediately following her period of service.  
In fact, the medical evidence of record does not show any 
complaints, treatment, or diagnosis for many decades 
following her separation.  Thus, the evidence of record does 
not establish that a sinus disorder manifested during the 
veteran's military service or within close proximity thereto.

In addition to the lack of evidence establishing that a sinus 
disorder manifested during service or within close proximity 
thereto, no physician has linked any current disorder to any 
disease or injury that occurred during active service other 
than her alleged exposure to mustard gas.  The record shows 
that there were no complaints, treatment, or diagnosis of a 
sinus disorder for many decades following the veteran's 
separation from service.  Nor is there is any competent 
evidence of record, medical or otherwise, which links any 
current disorder to a disease or injury in service other than 
mustard gas exposure.  The Board does observe the February 
2005 VA examiner's statement that an allergic or sensitivity 
reaction to debris in the membrane around the ostia or 
opening of the sinuses could result in impaired drainage of 
the sinuses and chronic sinusitis over the long-term.  
However, despite the observation of the veteran's former 
husband that veteran was exposed to debris during a bombing 
incident in service, there is no indication that the veteran 
actually suffered an allergic or sensitivity reaction to such 
debris.  Furthermore, the examiner commented that based on a 
CAT scan and the veteran's history of migraine headaches, he 
could not state that the veteran had sinus headaches rather 
than migraine headaches without resorting speculation.  As 
such, the medical evidence of record does not establish that 
the veteran currently has a sinus disorder that is 
etiologically related to an event, disease, or injury in 
service.  Therefore, service connection for a sinus disorder 
may not be granted on a direct or presumptive basis.

As to the veteran's claim that her current sinus disorder is 
related to her service-connected migraine headaches, the 
Board also finds that the more probative evidence of record 
does not support this contention.  In this regard, the 
February 2005 VA examiner opined that it was less than likely 
that the veteran's migraine headaches were the cause of a 
sinus condition and stated that there was no connection 
between migraine headaches and a sinus condition.  He further 
stated that it was not likely that the veteran's recurrent 
vomiting was the cause of her chronic sinus disease.  The 
Board does acknowledge the May 2005 statement in which a 
private physician opined that the veteran's chronic vomiting 
and nausea associated with her headaches were a major 
contributing factor to her sinus problems.  However, the law 
is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons and bases, 
the Board may favor one medical opinion over another.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. 
App. 488 (1995) (the Board may adopt a particular independent 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the material evidence of 
record).  The Board, of course, is not free to reject medical 
evidence on the basis of its own unsubstantiated medical 
conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995).  

After weighing the medical evidence, the Board finds the 
February 2005 VA examiner's opinion to be more probative.  
The May 2005 private physician apparently did not have a 
comprehensive review of the claims file.  In this regard, the 
Board notes that the private physician stated that she had 
reviewed the veteran's current symptoms, examination 
findings, treatment options, and disability status.  There 
was no indication that the veteran's claims file was 
available for review.  As such, the May 2005 private 
physician's opinion rests on incomplete information.  In 
contrast, the February 2005 VA examiner offered his opinion 
based on a review of all of the evidence, including the 
available service medical records, and offered a rationale 
for the opinion reached that is clearly supported by the 
evidence of record.

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999). Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
greater probative weight to the opinion from the February 
2005 VA medical examiner who had the benefit and review of 
all pertinent medical records and who provides a rationale 
supported by the record.  Thus, the Board finds that service 
connection for a sinus disorder is not warranted on a 
secondary basis.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a sinus disorder.

C.  Dental Disorder

VA compensation may be granted only for certain dental or 
oral conditions shown to be the result of trauma or certain 
diseases incurred in active service.  38 C.F.R. § 4.150.  
Service connection for treatment purposes may be granted in 
certain circumstances including for a service-connected non-
compensable disability adjudicated as resulting from combat 
wounds or service trauma.  38 C.F.R. §§ 3.381, 17.161(c).  
Available service medical records indicate that the veteran 
was provided a discharge examination in October 1955 during 
which no clinical abnormalities of the mouth were found.  The 
veteran was noted to have two missing teeth and one 
restorable tooth, and dental treatment was recommended.  

The veteran was provided a VA examination in June 1983 at 
which time her complaints included loose teeth as well as 
missing teeth.

Private medical records dated in September 1993 indicate that 
the veteran was seen with complaints of pain and recurrent 
exudates involving the mandible.  It was noted that her 
medical history was significant for a mandibular 
reconstruction utilizing a mandibular subperiosteal bone 
plate implant in April 1988.  The veteran continued to have 
symptomatology despite conservative therapy, and as such, she 
was admitted to the hospital for further evaluation involving 
an operative procedure.  During the operation, it was 
determined that the implant was not salvageable, and it was 
removed.  The implant was sent to pathology, which found that 
there did not appear to be any marrow involvement.  As such, 
the veteran was not believed to be at significant risk for 
chronic osteomyelitis involving the marrow spaces of the 
mandible.  Her final diagnosis was listed as an infected 
mandibular implant.

Private medical records dated in March 1994 document the 
veteran as having been seen with complaints of pain and 
dysesthesia involving the mandible.  X-rays and a physical 
examination revealed significant atrophy of the mandible with 
exposure of the mental nerve along the residual atrophic 
alveolar ridge, which left the veteran with a significant 
functional disability.  It was recommended that the veteran 
have reconstruction of the mandible by means of harvesting 
split ribs and autogenesis of bone grafting.  

VA medical records dated from November 1995 to June 1997 
indicate that the veteran sought treatment in March 1997 for 
broken dental implants.  She complained that her condition 
was worsening and noted that she could not eat solid food.

VA medical records dated from February 1996 to January 2000 
indicate that the veteran reported having problems with a 
couple of her teeth in June 1999. She was later seen in 
September 1999 at which time she claimed that vomiting 
associated with her migraines had contributed to the loss of 
her teeth.   

VA medical records dated from April 1996 to June 2001 
indicate that the veteran sought treatment in July 2001 with 
concerns that her lower implant was becoming loose and 
infected.  Following an examination, she was assessed as 
having a loose implant fixture.  The veteran returned in 
September 2000 complaining that she had not had a lower 
denture for two years.  She had good oral hygiene, but she 
did have gingivitis and poor occlusion.  There was no 
mandibular prosthesis.  A soft tissue examination was within 
normal limits, as was a head and neck examination.  An x-ray 
was obtained, which revealed five mandibular implants without 
radiographic problems.  The veteran was diagnosed with 
defective restoration.  The veteran was also seen in October 
2000 and February 2001 with a diagnosis of defective 
restoration as well as in May 2001 with a diagnosis of 
acquired loss of teeth and gingival recession.

The veteran was afforded a VA examination in November 1999 
during which she reported having longstanding dental pain of 
an unknown origin.  Following a review of her medical history 
and a physical examination, the examiner commented that the 
veteran's classic migraine headaches had no relationship with 
her current dental condition.  

VA medical records dated from June 2001 to August 2002 
indicate that the veteran was seen in September and December 
2001 at which time she was assessed as having defective 
restoration.

The veteran was provided a VA general medical examination in 
July 2001, which diagnosed her with loss of multiple teeth.

VA medical records dated from July 2002 to February 2003 
document the veteran as having been seen in June 2002 with 
chronic gingivitis.  She returned in September 2002 at which 
time she was diagnosed with defective restoration.  She was 
later seen in December 2002 with a diagnosis of a dental 
disorder not otherwise specified.  

The veteran's daughter submitted a lay statement in May 2003 
in which she indicated that the veteran had undergone 
multiple dental procedures, including a lower dental implant 
for bone loss as well as multiple fillings.

The veteran was provided a VA dental examination in March 
2004 during which the examiner reviewed the veteran's medical 
history and claims file.  Following a physical examination, 
the veteran was diagnosed with an edentulous mandible with 
five functional, integrated implants and two implants that 
were not fully integrated as well as dysesthesia of the 
inferior alveolar nerve on the right involving the mental 
branch secondary to previous subperiosteal implant placement.   
She also had a lack of masticatory function secondary to the 
impending prosthesis construction.  The examiner did not 
believe that the veteran's chronic headaches and associated 
nausea and vomiting had caused her loss of teeth.  In this 
regard, the examiner noted that the veteran more than likely 
had periodontal disease, which was the cause of lost teeth 95 
percent of the time.  He indicated that periodontal disease 
is not caused by acid reflux from gastric contents.  In fact, 
he noted that the veteran's bone was quite well protected by 
the gingival covering, whereas the effects of constant 
vomiting usually caused acid destruction of the enamel, which 
was not evident on the veteran's examination.  The examiner 
further stated that even if that were the case, the maxillary 
teeth would also be exposed to the vomitus as well as the 
mandibular teeth.  As such, each of the maxillary and 
mandibular teeth would have been affected, which was not 
evident on examination.  In addition, the examiner indicated 
that he had seen many bulimic patients who vomit three to six 
times per day for years at a time and that it was rare even 
in those cases to see acid destruction of the teeth.  As 
such, the examiner commented while it was not impossible, he 
did not believe that the emesis secondary to migraine 
headaches had caused the destruction of the veteran's teeth.  
Instead, he thought it was more likely than not that the loss 
of teeth would have been caused by chronic periodontal 
disease or dental caries.  Therefore, it was the examiner's 
opinion that the constant vomiting did not cause the 
veteran's loss of teeth.

A private physician submitted a statement in May 2005 in 
which she opined that the veteran's chronic vomiting and 
nausea associated with her headaches were a major 
contributing factor to her dental problems.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a dental 
disorder.  The appeal must be decided on the evidence of 
record, and as previously discussed, the veteran's service 
medical records are incomplete.  Because the veteran's 
complete service medical records are unavailable for review, 
the Board must base its decision on other available evidence.  

At the outset, the Board notes that service connection cannot 
be granted on the basis of exposure to mustard gas.  Even 
assuming for the sake of argument that the veteran was 
exposed to mustard gas during her military service, the Board 
notes there are no dental disorders listed among the 
conditions specified in the governing regulation for which 
service connection may be granted based on exposure to 
mustard gas. 38 C.F.R. § 3.316.  

The Board does observe that the veteran was noted to have two 
missing teeth and one restorable tooth at the time of her 
October 1955 discharge examination and that the medical 
evidence of record also indicates that she has a current 
dental disorder.  However, the remaining question is whether 
the veteran's current dental disorder is related to her 
symptomatology in service.

Significantly, the record also shows that the veteran did not 
complain of or seek treatment for a dental disorder 
immediately following her period of service.  In fact, the 
medical evidence of record does not show any complaints, 
treatment, or diagnosis for many decades following her 
separation.  In addition, no physician has linked any current 
disorder to any disease or injury that occurred during active 
service other than her alleged exposure to mustard gas.   
Therefore, service connection for a dental disorder may not 
be granted on a direct or presumptive basis.

As to the veteran's claim that her current dental disorder is 
related to her service-connected migraine headaches, the 
Board also finds that the more probative evidence of record 
does not support this contention.  In this regard, the 
November 1999 VA examiner commented that the veteran's 
classic migraine headaches had no relationship with her 
current dental condition.  In addition, the March 2004 VA 
examiner did not believe that the veteran's chronic headaches 
and associated nausea and vomiting had caused her loss of 
teeth and stated that he instead thought it was more likely 
than not that the loss of teeth would have been caused by 
chronic periodontal disease or dental caries.  The Board does 
observe the May 2005 statement submitted by a private 
physician submitted in which she opined that the veteran's 
chronic vomiting and nausea associated with her headaches 
were a major contributing factor to her dental problems.  
However, as discussed above, the law is clear that it is the 
Board's duty to assess the credibility and probative value of 
evidence, and provided that it offers an adequate statement 
of reasons and bases, the Board may favor one medical opinion 
over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a 
particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record).  The Board, of course, is not 
free to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332 (1995).  

After weighing the medical evidence, the Board finds the 
March 2004 VA examiner's opinion to be more probative.  As 
noted above, the May 2005 private physician apparently did 
not have a comprehensive review of the claims file, as she 
indicated that she had reviewed the veteran's current 
symptoms, examination findings, treatment options, and 
disability status.  There was no indication that the 
veteran's claims file was available for review.  As such, the 
May 2005 private physician's opinion rests on incomplete 
information.  In contrast, the March 2004 VA examiner offered 
his opinion based on a review of all of the evidence, 
including the available service medical records, and offered 
a very thorough rationale for the opinion reached that is 
clearly supported by the evidence of record.

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999). Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
greater probative weight to the opinion from the March 2004 
VA medical examiner who had the benefit and review of all 
pertinent medical records and who provides a thorough 
rationale supported by the record.  Thus, the Board finds 
that service connection for a dental disorder is not 
warranted on a secondary basis.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a dental disorder.

D.  Conclusion

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a larynx disorder, a sinus disorder, and a 
dental disorder is not warranted.  Although the veteran's 
contends that she currently has a larynx disorder, a sinus 
disorder, and a dental disorder that are related to service, 
the veteran is not a medical professional, and therefore her 
beliefs and statements about medical matters do not 
constitute competent evidence on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to service, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).




II.  Increased Evaluation

The veteran contends that she is entitled to an increased 
evaluation for her migraine headaches.  More specifically, 
she claims that the current evaluation assigned for her 
disorder does not accurately reflect the severity of the 
symptomatology associated with that disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A rating decision dated in October 1998 granted service 
connection for migraine headaches and assigned a 30 percent 
disability evaluation effective from September 14, 1994.  
That determination was based on a review of the veteran's 
service medical records, her hearing testimony, and lay 
statements as well as on the findings of VA examinations 
performed in August 1981, June 1983, April 1998, and October 
1998.  The veteran later filed a claim for an increased 
evaluation, and the February 2000 rating decision currently 
on appeal denied that claim.  A subsequent rating decision 
dated in November 2001 increased the evaluation to 50 percent 
effective from February 1, 2001.  The veteran appealed that 
decision, and in a January 2004 decision, Board granted an 
earlier effective date of June 11, 1999 for the assignment of 
the 50 percent disability evaluation.  A March 2005 rating 
decision effectuated the grant of an earlier effective date.  
During the pendency of the appeal, the veteran's 50 percent 
disability evaluation for migraine headaches has remained in 
effect until the present time.

VA medical records dated from February 1996 to January 2000 
indicate that the veteran sought treatment for her migraine 
headaches in October 1999.  She reported experiencing 
migraines twice per month, which each lasted for five days.  
She usually experienced vomiting on one of those days.  The 
veteran also claimed that it was difficult, if not 
impossible, for her to work because she missed so much work 
due to being sick.  

The veteran was provided a VA examination in November 1999 
during which she reported having recurrent migraines that 
were precipitated by fear, anxiety, certain odors, and 
consumption of tomato-based foods.  These headaches were 
aggravated by light, noise, and movements.  In order to 
relieve her headaches, the veteran applied Vicks vapor rub to 
her nostrils and applied cold towels to her head.  She also 
typically wore socks, laid down in a cold room, and took 
Aleve.  The veteran reported having such attacks two times 
per month with a duration of one day, and she rated the 
severity of them as a ten on a scale of one to ten.   She 
also noted that that she experienced pain, weakness, fatigue, 
and functional loss.  Following a physical examination, the 
veteran was diagnosed with a history of migraines that were 
considered severe and prostrating in nature.  The examiner 
commented that ordinary activity was almost impossible.  

The veteran's daughter submitted a lay statement in May 2001 
in which she indicated that the veteran experienced vomiting 
with her migraines approximately eight times per month.  

The veteran was afforded a VA examination in July 2001 during 
which she reported having headaches that were usually left-
sided and caused neck, lower back, and foot pain.  These 
headaches also affected her ability to balance.  The veteran 
indicated that she had severe incapacitating episodes 
approximately once a month during which she was unable to 
function.  These headaches usually lasted for five days, and 
she described them as pounding.  The headaches were 
accompanied by nausea, vomiting, photophobia, phonophobia, 
and osmophobia.  She also had less severe headaches 
approximately twice per month.  The veteran did not take any 
medication.  Following an examination, she was diagnosed with 
migraines, and the examiner commented that the veteran 
experienced severe prostrating and incapacitating headaches 
approximately once per month with a duration of five days.

Private medical records dated in May 2003 indicate that the 
veteran continued to have problems with headaches and that 
she described having episodes of pain that predominantly 
involved the left side of her head.  She reported having 
sensitivity to sound and light, nausea, and vomiting 
associated with the headaches.  The veteran stated that she 
tended to have two to three severe episodes per month with 
each one lasting up to two or three days.  She indicated that 
she became more agitated, had problems with dry mouth, became 
more sensitive to light and sound, and experienced flashing 
lights prior to the onset of the severe headaches.  A 
physical examination was performed, and the treating 
physician assessed the veteran as having a history of 
headaches with characteristics compatible with migraine 
headaches.  

The veteran was afforded a VA general medical examination in 
March 2004 at which time it was noted that she had 
persistent, incapacitating migraine headaches that required 
her to go to bed.  Her headaches contributed to her problems 
finding gainful employment.

The veteran was provided a VA neurological examination in 
March 2004 at which time she reported having headaches that 
were primarily left-sided and started at the back of her head 
and went over the top.  She indicated that the headaches 
occurred at least three times per month without any pattern.  
She rated the pain as a ten on a scale of one to ten and 
related that they lasted for an entire day.  The headaches 
were precipitated by unknown factors, and they were 
aggravated by smells, noise, and motion.  Alleviating factors 
included lying still in a quiet room with a cold towel around 
her head and at the back of her neck.  The veteran also took 
Aleve and Bufferin.  She stated that vomiting and nausea 
always occurred with these headaches and noted that she also 
experienced fatigue and weakness.  She indicated that she had 
functional loss once the headaches started.  She had to go to 
bed, and she could not function at work or perform daily 
activities.  The examiner diagnosed the veteran with classic 
migraine headaches and commented that they were 
incapacitating in nature.

The veteran is currently assigned a 50 percent disability 
evaluation for her migraine headaches pursuant to 38 C.F.R. 
§ 4.14a, Diagnostic Code 8100.  Under that diagnostic code, a 
50 percent disability evaluation is the maximum rating 
available for migraine headaches.  Consequently, the veteran 
is not entitled to an increased rating for her disability 
under those criteria.  Therefore, an evaluation in excess of 
50 percent cannot be granted.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected migraine 
headaches have caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of her disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
migraine headaches under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 



III.  TDIU

Applicable law provides that a total disability rating based 
on individual unemployability due to a service-connected 
disability may be assigned, where the schedular rating is 
less than total, when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  38 C.F.R. 3.340, 3.341, 
4.16.  Consideration may be given to a veteran's level of 
education, special training, and previous work experience, 
but not to his or her age or the impairment caused by 
nonservice-connected disabilities See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, and there is one 
disability ratable at 60 percent or more, or if there is more 
than one service-connected disability, at least one 
disability ratable at 40 percent or more and there is a 
combined disability rating of 70 percent.  See 38 C.F.R. 
§ 4.16.

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) (2005).

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2004); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

In this case, the veteran's sole service-connected disability 
is migraine headaches, which is evaluated as 50 percent 
disabling.  As such, she does not meet the minimum schedular 
criteria for TDIU under 38 C.F.R. § 4.16(a).  

Nevertheless, as previously stated, veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards may submit claims 
to the Director of the Compensation and Pension Service for 
extraschedular consideration in cases of veterans who fail to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  In this case, the RO denied referral for 
consideration of the veteran's TDIU claim on an 
extraschedular basis in the November 2001 rating decision 
because she had not been found unable to secure or follow a 
substantially gainful occupation as a result of her service-
connected disability.  It was noted that she was considered 
unemployable due to nonservice-connected factors and that her 
service-connected disability was not the cause of her 
unemployability when considered apart from the nonservice-
connected disorders.  The RO concluded that the veteran's 
case was not beyond the ordinary and that her single service-
connected disability did not preclude employment.  

Upon review of the claims file, the Board finds that the 
evidentiary record does not support a conclusion that there 
are any unusual or exceptional circumstances present in the 
veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.  In this 
regard, there has been no indication that VA's schedule for 
rating disabilities is insufficient or inadequate to assign 
ratings for the veteran's service-connected disability.

In her June 1999 claim, the veteran indicated that she had 
left her last job due to her disability and that she had not 
tried to obtain employment since that time.  She has 
contended that her migraine headaches are incapacitating and 
that she has missed a lot of work due to them.  As such, she 
contends that she is unable to work full-time.  
The Board finds that there is no objective medical evidence 
of record showing that the veteran's migraine headaches alone 
would render her unemployable.  The Board does observe that 
the veteran is retired and has been noted to be unemployable.  
However, the medical evidence shows that the veteran's 
nonservice-connected dysphonia has been a major contributing 
factor.  In fact, VA medical records dated in January 2003 
indicate that the veteran was unable to be employed due to 
her severe dysphonia, and a private physician indicated in 
May that the veteran was permanently disabled and 
unemployable due to the severity of her vocal tremor that 
made it very difficult to understand her as well as due to 
the frequency, severity, and unpredictable nature of her 
headaches.  The March 2004 VA general medical examiner 
similarly commented that the veteran was unemployable because 
of her difficulty in communication with her advanced 
dysphonia and the incapacitating nature of her migraine 
headaches.  However, there is no evidence of records which 
demonstrates that the veteran's service-connected migraine 
headaches alone would render her unemployable without regard 
to other non-service-connected disorders.

Therefore, the Board concludes that while the veteran 
undoubtedly has industrial impairment as a result of his 
service-connected migraine headaches, as evidenced by her 50 
percent disability evaluation, the evidence does not show 
that this sole service-connected disorder precludes gainful 
employment.  Based on a review of the evidence of record, the 
Board concludes that the disability evaluation assigned to 
the veteran's disorder under the VA Schedule for Rating 
Disabilities accurately reflects the veteran's overall 
impairment to her earning capacity due to her service-
connected disability.  Therefore, a total rating for 
compensation based on individual unemployability due to a 
service-connected disability is not warranted.


ORDER

Service connection for a larynx disorder is denied.

Service connection for a sinus disorder is denied.

Service connection for a dental disorder is denied.

An evaluation in excess of 50 percent for migraine headaches 
is denied.

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.




	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


